United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-3856
                                ___________

Roderick White,                         *
                                        *
              Appellant,                *
                                        *
        v.                              *
                                        *
Jonathan Simmons, Dr., Arkansas         *
Department of Correction; Larry         *
Bowler, Dr., Arkansas Department        *
of Correction; Charlotte Green,         * Appeal from the United States
Infirmary Administrator, East           * District Court for the
Arkansas Regional Unit, ADC; Tommy * Eastern District of Arkansas.
James, Assistant Warden, Tucker         *
Unit, ADC; David White, Warden          * [UNPUBLISHED]
Maximum Security Unit, ADC;             *
Venita King, Classification Officer,    *
Maximum Security Unit, ADC; Juanita *
Stell, Infirmary Manager, Maximum       *
Security Unit, ADC; Nnamdi Ifediora, *
Arkansas Department of Correction,      *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: July 7, 2010
                              Filed: July 16, 2010
                               ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.
       Arkansas inmate Roderick White appeals the district court’s1 adverse judgment
in this 42 U.S.C. § 1983 action. Following careful de novo review, see Murphy v.
Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir. 2004), we agree with the district court
that the undisputed evidence presented at a hearing and in support of the parties’
summary judgment filings showed that no defendant knowingly compelled White to
perform labor that was dangerous to his health or unduly painful, or was deliberately
indifferent to his serious medical needs, see Ambrose v. Young, 474 F.3d 1070, 1075
(8th Cir. 2007) (knowingly compelling inmate to perform labor that is beyond
inmate’s strength, dangerous to his life or health, or unduly painful, violates Eighth
Amendment); Pietrafeso v. Lawrence County, S.D., 452 F.3d 978, 983 (8th Cir. 2006)
(deliberate indifference may include intentionally denying or delaying access to
medical care, or intentionally interfering with treatment or medication that has been
prescribed; defendant’s gross negligence and inmate’s mere disagreement with
treatment decisions do not support finding of deliberate indifference). The evidence
also established that White did not administratively exhaust, or otherwise allege facts
supporting, his retaliation claim.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-